Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161117                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161117
                                                                   COA: 351892
                                                                   Macomb CC: 2018-003115-FH
  MIRZA HAJRIC,
           Defendant-Appellant.

  _________________________________________/

         By order of September 8, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the February 18, 2020 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Macomb Circuit Court to allow the defendant the
  opportunity to either withdraw or reaffirm his no contest plea. As the prosecution
  concedes, the trial court failed to give advice about “any mandatory minimum sentence
  required by law[.]” MCR 6.302(B)(2). “[A] failure to impart the information required by
  MCR 6.302(B)(2) continues to require reversal.” People v Brown, 492 Mich 684, 697
  (2012), citing In re Guilty Plea Cases, 395 Mich 96, 118 (1975).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
           t1216
                                                                              Clerk